Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 04, 2022 has been entered.
 
Status of Claims
This office action for the 16/615221 application is in response to the communications filed April 04, 2022.
Claims 1-3, 6, 10-12 and 14 were amended April 04, 2022.
Claims 1-3 and 5-15 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of supporting a medical decision based on a plurality of medical findings related to a patient, each associated with a different data source, receive an integrate the plurality of medical findings from the different data sources comprising two or more of histology, cytology, visual inspection, x-ray, endoscopic ultrasound, PET, CT, MRI, or ultrasound; wherein one or more visual features of the icon are configured to communicate a complexity level for the medical decision based on the integration of the plurality of medical findings from the different data sources and generate a display control signal for modifying at least one of a size, shape, position, orientation, pulsation, or color of at least one of the one or more visual features of the icon based on the complexity level. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a device for”, “the device comprising”, “at least one processor configured to”, “a memory comprising instructions, which when executed by the at least one processor cause the at least one processor to” and “display, on a display in communication with the at least one processor, an icon that graphically represents an integration of the plurality of medical findings specific to the patient”, a device for supporting a medical decision based on a plurality of medical findings related to a patient, each associated with a different data source, the device comprising: at least one processor configured to receive  and integrate the plurality of medical findings from the different data sources comprising two or more of histology, cytology, visual inspection, x-ray, endoscopic ultrasound, PET, CT, MRI, or ultrasound; and a memory comprising instructions, which when executed by the at least one processor cause the at least one processor to display, on a display in communication with the at least one processor, an icon that graphically represents an integration of the plurality of medical findings specific to the patient, and wherein one or more visual features of the icon are configured to communicate a complexity level for the medical decision based on the integration of the plurality of medical findings from the different data sources and generate a display control signal for modifying at least one of a size, shape, position, orientation, pulsation, or color of at least one of the one or more visual features of the icon based on the complexity level in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“display, on a display in communication with the at least one processor, an icon that graphically represents an integration of the plurality of medical findings specific to the patient” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a device for”, “the device comprising”, “at least one processor configured to”, and “a memory comprising instructions, which when executed by the at least one processor cause the at least one processor to”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“display, on a display in communication with the at least one processor, an icon that graphically represents an integration of the plurality of medical findings specific to the patient” which corresponds to receiving or transmitting data over a network
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein at least one of the one or more visual features of the icon configured to visually communicate a complexity level of the decision is a size of the icon, and wherein a larger size of the icon indicates a greater complexity level compared to a smaller size of the icon” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein at least one of the one or more visual features of the icon configured to visually communicate complexity level comprises a numerical value displayed concurrently with the icon” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the icon is a circular icon comprising a plurality of segments, wherein each of the plurality of segments corresponds to a respective one of the plurality of medical findings from the different data sources” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein each of the plurality of segments comprises a pattern-fill or color coding selected to communicate a respective one of the medical findings represented by the circular icon” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the color-coding comprises at least one of: a green color to indicate a benign finding, a red color to indicate a malignant finding, and a yellow-hued color to indicate an inconclusive finding” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein each of the medical findings is a diagnosis that a lesion is at least one of malignant, benign or inconclusive” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein at least one of the medical findings is made by a radiologist and a second of the medical findings is made by a pathologist” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the medical decision relates to diagnosing whether a disease exists” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“classify whether data from the data sources is complete in determining the complexity level of the medical decision and generate an output based on a corresponding classification” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the at least one processor is further configured to :” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the at least one processor is further configured to :”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the medical decision is a Tumor, Node, Metastasis (TNM) staging decision based on a plurality of medical findings relating to each of a plurality of lesions and wherein the processor is further configured to determine an overall complexity score of the TNM staging decision based on a number of inconclusive findings among the plurality of medical findings associated with the plurality of lesions” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“display the icon at a corresponding anatomical location on an anatomical grid” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“a mapping unit for” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the at least one processor is further configured to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method for supporting a medical decision based on a plurality of medical findings related to a patient, each associated with a different data source, the method comprising: receiving and integrating a plurality of medical findings from the different sources, the different sources comprising two or more of histology, cytology, visual inspection, x-ray, endoscopic ultrasound, PET, CT, MRI or ultrasound, determining a level of complexity of the medical decision based on an integration of the plurality of medical findings specific to the patient from the different data sources by: setting the level of complexity to low when integration of the plurality of medical findings is conclusive and there is consensus of the plurality of medical findings, setting the level of complexity to medium when at least one non-pathology medical finding is inconclusive or there is no consensus of the plurality of medical findings, and setting the level of complexity to high when at least one pathology medical finding is inconclusive and wherein one or more visual features of the icon are configured to communicate the level of complexity of the medical decision based on the integration of the plurality of medical findings from the different data sources and generating a display control signal for modifying at least one of a size, shape, position, orientation, pulsation or color of at least one of the one or more visual features of the icon based on the complexity level. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “by at least one processor”, “by the at least one processor” and “generating and displaying an icon which graphically represents the integration of the plurality of medical findings”, a method for supporting a decision based on a plurality of medical findings related to a patient, each associated with a different data source, the method comprising: receiving an integrating , by at least one processor, a plurality of medical findings from the different sources, the different sources comprising two or more of histology, cytology, visual inspection, x-ray, endoscopic ultrasound, PET, CT, MRI or ultrasound, determining, by the at least one processor, a level of complexity of the medical decision based on an integration of the plurality of medical findings from the different data sources by: setting the level of complexity to low when the integration of the plurality of medical findings is conclusive and there is consensus of the plurality of medical findings, setting the level of complexity to medium when at least one non-pathology medical finding is inconclusive or there is no consensus of the plurality of medical findings, and setting the level of complexity to high when at least one pathology medical finding is inconclusive, generating and displaying an icon which graphically represents the integration of the plurality of medical findings and wherein one or more visual features of the icon are configured to communicate the level of complexity of the medical decision based on the integration of the plurality of medical findings from the different data sources and generating a display control signal for modifying at least one of a size, shape, position, orientation, pulsation or color of at least one of the one or more visual features of the icon based on the complexity level in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“generating and displaying an icon which graphically represents the integration of the plurality of medical findings” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “by at least one processor” and “by the at least one processor”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“generating and displaying an icon which graphically represents the integration of the plurality of medical findings” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 15, 
Claim 15 is substantially similar to claim 14. Accordingly, claim 15 is rejected for the same reasons as claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky et al. (US 2017/0061087; herein referred to as Boroczky) in view of Ananthanpillai et al. (US 2018/0075563; herein referred to as Ananthanpillai).
As per claim 1, 
Boroczky teaches a device for supporting a medical decision based on a plurality of medical findings related to a patient, each associated with a different data source, the device comprising: at least one processor configured to receive the plurality of medical findings from the different data sources, the different data sources comprising two or more of histology, cytology, visual inspection, x-ray, endoscopic ultrasound, PET, CT, MRI or ultrasound:
(Paragraphs [0006] and [0018] and Figure 1 of Boroczky. The teaching describes “a system that facilitates ranking patient cases according to difficulty level comprises a computer-aided stratification module comprising a processor adapted to, for each of a plurality of patient cases: retrieve from a database an image study for a patient; identify an abnormality in a patient image included in the image study; analyze patient demographic and clinical information; and calculate a computer-aided stratification score for the patient case as a function of the identified abnormality and the patient demographic and clinical information. The processor is further configured to output (e.g., to a user interface, a printer, or the like) a ranked list of the patient cases according to the respective stratification score assigned to each patient case”. This demonstrates receiving multiple medical findings from different data sources, i.e. clinical information and imaging studies, determining a complexity score through a stratification score that reflects a case difficult level based on the received data, and displays medical findings and the complexity score through the ranked last of patient cases associated with their complexity score. Also stored in the database are acquired imaging studies for one or more patients, including, e.g. a CT scan, an MM scan, a PET scan, a SPECT scan, an ultrasound scan, an x-ray or the like)
Boroczky further teaches the display of a complexity score that is based on the received and integrated data: 
(Paragraph [0021] of Boroczky. The teaching describes that the computer-aided stratification module 18 generates the stratification score, which is used to sort the patient case based on the predicted difficulty of the case with respect to the clinical question. In another embodiment, the CAS module 18 computes a stratification score that assesses the difficulty in characterizing a given lesion. The CAS module 18 outputs a ranked patient list 21, which can be ranked according to the stratification scores (e.g., level of diagnosis difficulty) associated with respective patient cases.)
Boroczky does not explicitly teach a memory comprising instructions, which when executed by the at least one processor cause the at least one processor to display, on a display in communication with the at least one processor, an icon that graphically represents the plurality of medical findings, and wherein a visual feature of the icon is configured to communicate a complexity level for the decision based on the medical findings from the different data sources. 
However Ananthanpillai teaches a memory comprising instructions, which when executed by the at least one processor cause the at least one processor to display, on a display in communication with the at least one processor, an icon that graphically represents an integration of the plurality of findings, and wherein a visual feature of the icon is configured to communicate a complexity level for the decision based on the findings from the different data sources:
(Paragraphs [0187], [0198], [0204] and [0205], and Figures 21 and 30A-E of Ananthanpillai. The teaching describes that risk score information for a patient can be presented in a circular graph where the graph indicates medical findings that go into the risk score. Here the risk score is interpreted as a complexity score because the risk that a patient bears would translate into how complex a situation a patient is in. It is reasonable to infer from this teaching that a low risk patient would correlate to a less complex case. The teaching further describes that the rings indicate the sources of the documents used to determine the risk score. The teaching further describes that the circular icon is segmented into multiple sections based on the sources used to determine the risk score, each color coded. The teaching further describes that the circular icon has the risk score in the center of the rings of the icon.)
Ananthanpillai further teaches generating a display control signal for modifying at least one of a size, shape, position, orientation, pulsation, or color of at least one of the one or more visual features of the icon based on the complexity level:
(Paragraph [0023] of Ananthanpillai. The teaching describes another feature, the detected changes in signatures can be categorized according to a level of importance. For example, the detected change may be categorized as being of low, medium or high importance. In another embodiment, the detected changes are assigned a numeric value and or may be color coded on a visual report)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the complexity score teaching of Boroczky, the reporting interface teachings of Ananthanpillai. Paragraph [0090] of Ananthanpillai teaches that the methods used in the risk score generation lead to improved accuracy of the predictive model which is part of the risk assessment module 140 and may be updated to improve the accuracy of the predictive model when the risk assessment module 140 is utilized. One of ordinary skill in the art would have added to the teaching of Boroczky, the teachings of Ananthanpillai based on this incentive without yielding unexpected results. 
As per claim 3, 
The combined teaching of Boroczky and Ananthanpillai teaches the limitations of claim 1. 
Ananthanpillai further teaches wherein at least one of the one or more visual features of the icon configured to visually communicate complexity level comprises a numerical value displayed concurrently with the icon:
(Paragraphs [0187], [0198], [0204] and [0205], and Figures 21 and 30A-E of Ananthanpillai. The teaching describes that risk score information for a patient can be presented in a circular graph where the graph indicates medical findings that go into the risk score. Here the risk score is interpreted as a complexity score because the risk that a patient bears would translate into how complex a situation a patient is in. It is reasonable to infer from this teaching that a low risk patient would correlate to a less complex case. The teaching further describes that the rings indicate the sources of the documents used to determine the risk score. The teaching further describes that the circular icon is segmented into multiple sections based on the sources used to determine the risk score, each color coded. The teaching further describes that the circular icon has the risk score in the center of the rings of the icon.)
As per claim 5, 
The combined teaching of Boroczky and Ananthanpillai teaches the limitations of claim 1. 
Ananthanpillai further teaches wherein the icon is a circular icon comprising a plurality of segments, wherein each of the plurality of segments corresponds to a respective one of the plurality of medical findings from the different data sources:
(Paragraphs [0187], [0198], [0204] and [0205], and Figures 21 and 30A-E of Ananthanpillai. The teaching describes that risk score information for a patient can be presented in a circular graph where the graph indicates medical findings that go into the risk score. Here the risk score is interpreted as a complexity score because the risk that a patient bears would translate into how complex a situation a patient is in. It is reasonable to infer from this teaching that a low risk patient would correlate to a less complex case. The teaching further describes that the rings indicate the sources of the documents used to determine the risk score. The teaching further describes that the circular icon is segmented into multiple sections based on the sources used to determine the risk score, each color coded. The teaching further describes that the circular icon has the risk score in the center of the rings of the icon.)
As per claim 6, 
The combined teaching of Boroczky and Ananthanpillai teaches the limitations of claim 5. 
Ananthanpillai further teaches wherein each of the plurality of segments comprises a pattern-fill or color coding selected to communicate a respective one of the medical findings represented by the circular icon:
(Paragraphs [0187], [0198], [0204] and [0205], and Figures 21 and 30A-E of Ananthanpillai. The teaching describes that risk score information for a patient can be presented in a circular graph where the graph indicates medical findings that go into the risk score. Here the risk score is interpreted as a complexity score because the risk that a patient bears would translate into how complex a situation a patient is in. It is reasonable to infer from this teaching that a low risk patient would correlate to a less complex case. The teaching further describes that the rings indicate the sources of the documents used to determine the risk score. The teaching further describes that the circular icon is segmented into multiple sections based on the sources used to determine the risk score, each color coded. The teaching further describes that the circular icon has the risk score in the center of the rings of the icon.)
As per claim 7, 
The combined teaching of Boroczky and Ananthanpillai teaches the limitations of claim 6.  
The combined teaching of Boroczky and Ananthanpillai further teaches wherein the color-coding comprises at least one of: a green color to indicate a benign finding, a red color to indicate a malignant finding, and a yellow-hued color to indicate an inconclusive finding:
(Paragraph [0022] of Boroczky. The teaching describes that the database includes data indicative of both the radiologist assessment and whether or not the radiologist's assessment was correct. At 52, using machine learning techniques, a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like). These mathematical functions establish a weight to the medical findings with a greater weight being placed upon findings from a pathologist over a radiologist.)
(Paragraphs [0149], [0187], [0198], [0204] and [0205], and Figures 21 and 30A-E of Ananthanpillai. The teaching describes that risk score information for a patient can be presented in a circular graph where the graph indicates medical findings that go into the risk score. Here the risk score is interpreted as a complexity score because the risk that a patient bears would translate into how complex a situation a patient is in. It is reasonable to infer from this teaching that a low risk patient would correlate to a less complex case. The teaching further describes that the rings indicate the sources of the documents used to determine the risk score. The teaching further describes that the circular icon is segmented into multiple sections based on the sources used to determine the risk score, each color coded. The teaching further describes that the circular icon has the risk score in the center of the rings of the icon. The teaching further describes that the quantification may be a color coded such as green, yellow or red or a term such a low, moderate or high change in risk profile.)
As per claim 8, 
The combined teaching of Boroczky and Ananthanpillai teaches the limitations of claim 1. 
Boroczky further teaches wherein each of the medical findings is a diagnosis that a lesion is at least one of malignant, benign or inconclusive:
(Paragraph [0022] of Boroczky. The teaching describes “using machine learning techniques, a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like)”)
As per claim 9, 
The combined teaching of Boroczky and Ananthanpillai teaches the limitations of claim 1.
Boroczky further teaches wherein at least one of the medical findings is made by a radiologist and a second of the medical findings is made by a pathologist;
(Paragraph [0022] of Boroczky. The teaching describes “The database also includes the diagnostic assessment of a reading (diagnosing) radiologist, e.g. regarding whether the specified lesion is malignant or benign. The database further comprises the actual diagnosis as determined by pathology or other adjunct measures, such as stability over time (suggestive of benign processes). Thus, the database includes data indicative of both the radiologist assessment and whether or not the radiologist's assessment was correct”)
As per claim 10, 
The combined teaching of Boroczky and Ananthanpillai teaches the limitations of claim 1.
Boroczky further teaches wherein the medical decision relates to diagnosing whether a disease exists:
(Paragraph [0022] of Boroczky. The teaching describes “using machine learning techniques, a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like)”)
As per claim 12, 
The combined teaching of Boroczky and Ananthanpillai teaches the limitations of claim 1.
Boroczky further teaches wherein the medical decision is a Tumor, Node, Metastasis (TNM) staging decision based on a plurality of medical findings relating to each of a plurality of lesions, wherein the processor is further configured to determine an overall complexity score of the TNM staging decision based on a number of inconclusive findings among the plurality of medical findings associated with the plurality of lesions:
(Paragraphs [0002], [0021] and [0022] of Boroczky. The teaching describes easier diagnosis cases the physician's diagnosis and recommendations for the next steps can be generated in a very short time. This is especially true for junior physicians, as if they are presented with a difficult case they often need to request a second opinion of a more senior colleague. This establishes a medical finding that is inconclusive. The CAS module 18 outputs a ranked patient list 21, which can be ranked according to the stratification scores (e.g., level of diagnosis difficulty) associated with respective patient cases. The patient list can also include, e.g., alerts recommending a second physician's review (e.g., a second opinion) for specified patient cases, alerts recommending that a particular case be used as a teaching case or the like, etc. At 52, using machine learning techniques, a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like).)
As per claim 14, 
Boroczky teaches a method for supporting a medical decision based on a plurality of medical findings related to a patient, each associated with a different data source, the method comprising: receiving and integrating, by the at least one processor, a plurality of medical findings from the different data sources, the different data sources comprising two or more of histology, cytology, visual inspection, x-ray, endoscopic ultrasound, PET, CT, MRI or ultrasound and determining, by the at least one processor, a level of complexity of the medical decision based on an integration of the medical findings specific to the patient from the different data sources:
(Paragraphs [0006] and [0018] and Figure 1 of Boroczky. The teaching describes “a system that facilitates ranking patient cases according to difficulty level comprises a computer-aided stratification module comprising a processor adapted to, for each of a plurality of patient cases: retrieve from a database an image study for a patient; identify an abnormality in a patient image included in the image study; analyze patient demographic and clinical information; and calculate a computer-aided stratification score for the patient case as a function of the identified abnormality and the patient demographic and clinical information. The processor is further configured to output (e.g., to a user interface, a printer, or the like) a ranked list of the patient cases according to the respective stratification score assigned to each patient case”. This demonstrates receiving multiple medical findings from different data sources, i.e. clinical information and imaging studies, determining a complexity score through a stratification score that reflects a case difficult level based on the received data, and displays medical findings and the complexity score through the ranked last of patient cases associated with their complexity score. Also stored in the database are acquired imaging studies for one or more patients, including, e.g. a CT scan, an MM scan, a PET scan, a SPECT scan, an ultrasound scan, an x-ray or the like)
Boroczky further teaches the display of a complexity score that is based on the received and integrated data: 
(Paragraph [0021] of Boroczky. The teaching describes that the computer-aided stratification module 18 generates the stratification score, which is used to sort the patient case based on the predicted difficulty of the case with respect to the clinical question. In another embodiment, the CAS module 18 computes a stratification score that assesses the difficulty in characterizing a given lesion. The CAS module 18 outputs a ranked patient list 21, which can be ranked according to the stratification scores (e.g., level of diagnosis difficulty) associated with respective patient cases.)
Boroczky does not explicitly teach that the level of complexity of the decision based on the medical findings from the different data sources is determined by: setting the level of complexity to low when the integration of medical findings is conclusive and there is consensus of the plurality of medical findings, setting the level of complexity to medium when at least one non-pathology medical finding is inconclusive or there is no consensus of the plurality of medical findings, and setting the level of complexity to high when at least one pathology medical finding is inconclusive.  
However Boroczky does determine the complexity of the medical finding based on how conclusive the finding is, the finding pertaining to non-pathology or pathology:
(Paragraphs [0002], [0021] and [0022] of Boroczky. The teaching describes easier diagnosis cases the physician's diagnosis and recommendations for the next steps can be generated in a very short time. This is especially true for junior physicians, as if they are presented with a difficult case they often need to request a second opinion of a more senior colleague. This establishes a medical finding that is inconclusive. The CAS module 18 outputs a ranked patient list 21, which can be ranked according to the stratification scores (e.g., level of diagnosis difficulty) associated with respective patient cases. The patient list can also include, e.g., alerts recommending a second physician's review (e.g., a second opinion) for specified patient cases, alerts recommending that a particular case be used as a teaching case or the like, etc. At 52, using machine learning techniques, a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like).)
It would have been obvious to one of ordinary skill in the art before the time of filing to assign the level of complexity to a case in the claimed manner because of the teaching of Boroczky. The teaching of Boroczky already teaches the elements of determining complexity in a medical case based on how conclusive the findings are for a patient. It would have only been a matter of routine optimization of the reference with a limited number of outcomes available to arrive at the claimed limitation. 
Boroczky does not explicitly teach generating and displaying an icon which graphically represents the plurality of medical findings and wherein a visual feature of the icon is configured to communicate the level of complexity of the decision. 
However Ananthanpillai teaches generating and displaying an icon which graphically represents the integration of the plurality of findings and wherein one or more visual features of the icon are configured to communicate the level of complexity of the decision based on the integration of the plurality of findings from the different data sources:
(Paragraphs [0187], [0198], [0204] and [0205], and Figures 21 and 30A-E of Ananthanpillai. The teaching describes that risk score information for a patient can be presented in a circular graph where the graph indicates medical findings that go into the risk score. Here the risk score is interpreted as a complexity score because the risk that a patient bears would translate into how complex a situation a patient is in. It is reasonable to infer from this teaching that a low risk patient would correlate to a less complex case. The teaching further describes that the rings indicate the sources of the documents used to determine the risk score. The teaching further describes that the circular icon is segmented into multiple sections based on the sources used to determine the risk score, each color coded. The teaching further describes that the circular icon has the risk score in the center of the rings of the icon.)
Ananthanpillai further teaches generating a display control signal for modifying at least one of a size, shape, position, orientation, pulsation, or color of at least one of the one or more visual features of the icon based on the complexity level:
(Paragraph [0023] of Ananthanpillai. The teaching describes another feature, the detected changes in signatures can be categorized according to a level of importance. For example, the detected change may be categorized as being of low, medium or high importance. In another embodiment, the detected changes are assigned a numeric value and or may be color coded on a visual report)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the complexity score teaching of Boroczky, the reporting interface teachings of Ananthanpillai. Paragraph [0090] of Ananthanpillai teaches that the methods used in the risk score generation lead to improved accuracy of the predictive model which is part of the risk assessment module 140 and may be updated to improve the accuracy of the predictive model when the risk assessment module 140 is utilized. One of ordinary skill in the art would have added to the teaching of Boroczky, the teachings of Ananthanpillai based on this incentive without yielding unexpected results.
As per claim 15, 
Claim 15 is substantially similar to claim 14. Accordingly, claim 15 is rejected for the same reasons as claim 14.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boroczky and Ananthanpillai in further view of Buyse et al (US 2016/0275269; herein referred to Buyse)
As per claim 2, 
The combined teaching of Boroczky and Ananthanpillai teaches the limitations of claim 1. 
The combined teaching of Boroczky and Ananthanpillai does not explicitly teach wherein the visual feature of the icon configured to visually communicate a complexity level of the decision is a size of the icon, and wherein a larger size of the icon indicates a greater complexity level compared to a smaller size of the icon.
However Buyse teaches wherein at least one of the one or more visual features of the icon configured to visually communicate a complexity level of the decision is a size of the icon, and wherein a larger size of the icon indicates a greater complexity level compared to a smaller size of the icon:
(Paragraph [0085] and Figure 16 of Buyse. The teaching describes that Risk Indicators are displayed as color-coded circles 1608-1612. In one embodiment, red circles 1608 can be used to represent high risk, yellow circles 1610 to represent medium risk and green circles 1612 to represent low risk. In one embodiment size of the circles 1608-1612 is indicative of risk levels. In other words, the size of the circles 1608-1612 increases as the risk level increases. At least in some embodiment, the Absolute Value 1506 a and/or the Relative Score 1506 b may be displayed in the area shown in the right part of the screen 1616.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Boroczky and Ananthanpillai, the icon teachings of Buyse. Paragraph [0086] of Buyse teaches that the disclosed methods present  a user-friendly interface enabling the users to explore the results of the data monitoring analyses, to create “signals” based on the results of the statistical tests performed, and “issues” that require actions to be taken to improve the quality and integrity of the data collected. One of ordinary skill in the art would have added to the combined teaching of Boroczky and Ananthanpillai, the teaching of Buyse based on this incentive without yielding unexpected results. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boroczky and Ananthanpillai in further view of Mok et al. (US 2013/0226617; herein referred to as Mok)
As per claim 11, 
The combined teaching of Boroczky and Ananthanpillai teaches the limitations of claim 1.
The combined teaching of Boroczky and Ananthanpillai doesn’t explicitly teach wherein the at least one processor is further configured to: classify whether data from the data sources is complete in determining the complexity level of the medical decision and generate an output based on a corresponding classification. 
However Mok teaches wherein the at least one processor is further configured to: classify whether data from the data sources is complete in determining the complexity level of the medical decision and generate an output based on a corresponding classification:
(Paragraphs [0039] and [0042] of Mok. The teaching describes a score generator which is configured to measure the level of completeness (e.g., information adequacy score) of the medical records and other clinically-related information about the patient compiled in medical record populator. Alert generator is configured to generate alerts that notify the patient or medical providers of missing information, missed treatment steps, or treatment steps that need to be taken earlier or sooner.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Boroczky and Ananthanpillai, the classification unit of Mok. Paragraph [0033] of Mok teaches that the invention disclosed is directed to a quality improvement system for physicians. By having accurate and complete data, the invention is able to generate ideal guidelines for physicians to work from. One of ordinary skill in the art would have added to the combined teaching of Boroczky and Ananthanpillai, the teaching of Mok based on this incentive without yielding unexpected results. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boroczky and Ananthanpillai in further view of Reicher et al. (US 2016/0364630; herein referred to as Reicher). 
As per claim 13, 
The combined teaching of Boroczky and Ananthanpillai teaches the limitations of claim 1.
The combined teaching of Boroczky and Ananthanpillai doesn’t explicitly disclose wherein the at least one processor is further configured to display the icon at a corresponding anatomical location on an anatomical grid. 
However Reicher teaches wherein the at least one processor is further configured to display the icon at a corresponding anatomical location on an anatomical grid:
(Paragraphs [0010], [0149] and [0150] and Figure 15 of Reicher. The teaching describes a system for mapping biopsy locations to pathology results. The electronic processor is configured to generate an electronic correlation between the biopsy location and the electronic pathology result. The electronic processor is also configured to display the image with the biopsy location marked within the image. The biopsy location includes a three-dimensional position mapped to a position within the image. In some embodiments, the learning engine 110 may automatically map a biopsy location to a position with the image based on medical information associated with the patient (such as additional images, patient information, and procedure information). For example, as part of a diagnosis associated with the image, a lesion or other area of interest may be graphically marked on the image, and the learning engine 110 may use this graphical reporting as described above to identify biopsy locations that may be specified for particular lesions or particular segments of a lesion (e.g., top, right corner of the lesion).)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Boroczky and Ananthanpillai, the teaching of Reicher. Paragraph [0022] of Boroczky teaches that the computer system uses machine learning to determine the likelihood of a physician’s assessment, e.g. whether a tumor is malignant or benign. Paragraph [0038] of Reicher teaches improvements to existing machine learning image processing technology by providing a learning engine with training information that informs the learning engine what portions of an image to analyze and information regarding findings (e.g., the contained normal/abnormal finding), diagnoses (e.g., a diagnosis or a differential diagnosis), confidence or probability rating of observations, and combinations thereof. One of ordinary skill in the art would have added to the combined teaching of Boroczky and Ananthanpillai, the teaching of Reicher based on this incentive without yielding unexpected results.

Prior Art Not Relied Upon
The examiner has found prior art that is relevant to the pending claims that has not been relied upon. Salz et al. (US 2011/0033093; herein referred to as Salz) is relevant in teaching the limitations of claim 7 at paragraph [0066]. 

Response to Arguments
Applicant's arguments filed April 04, 2022 have been fully considered.
Applicant has made changes to the claim with respect to the objections made by the examiner. The changes fix the problem and the objections are hereby withdrawn. 
Applicant’s argument pertaining to rejections made under 35 U.S.C. 112(b) are persuasive. The applicant has amended the claim language to change the antecedent basis issue. Accordingly, these rejections are withdrawn.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive: 
The applicant argues that the claimed receipt and integration of a plurality of medical findings from the claimed data sources, alone, embodies more than merely an abstract idea.
The examiner respectfully disagrees. The collection and integration of data from a plurality of data sources is part of the abstract idea because this step is fundamentally managing the personal behavior of a person. 
The applicant further argues that “generate a display control signal for modifying at least one of a size, shape, position, orientation, pulsation, or color of at least one of the one or more visual features of the icon based on the complexity level” is not an abstract idea. 
The examiner respectfully disagrees. The step of “generate a display control signal for modifying at least one of a size, shape, position, orientation, pulsation, or color of at least one of the one or more visual features of the icon based on the complexity level” is part of the abstract idea because a human can personally generate a signal to control a display to modify it in the claimed manner. This step falls short of actually making anything in the display change. Even if the claim gets to this step, such functionality would be considered as an additional element that would be considered as insignificant extra-solution activity (through corresponding to mere data gathering and/or output), that is well-known, routine and conventional (through corresponding to receiving or transmitting data over a network). 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive. 
The applicant argues that Ananthanpillai does not teach anything pertaining to medical patients or medical decisions and accordingly the prior art does not read on the pending claims.
The examiner respectfully disagrees with this argument. The examiner does not rely on Ananthanpillai to teach the limitations of claim 1, but rather on the combined teaching of Boroczky and Ananthanpillai. The applicant appears to not be considering the prior art as an ordered combination of references but rather individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that Ananthanpillai does not teach a complexity score and that the examiner is relying on inherency to bridge the gap between a complexity score and a risk score. 
The examiner respectfully disagrees. A risk score is a type of complexity score. As risk goes up, the complexity to resolve that risk also goes up. Drawing from Ananthanpillai at paragraph [0085] if a person has a criminal history, is on a terror watch list, and has outstanding warrants, this person would have a higher risk score than a person that only has a criminal history. Similarly, this risk score tells a user that the former person would have a more complex case than the latter person, because not only does the user have to consider the person’s criminal history, the user has to consider the person’s potential terrorist status and warrant status. Accordingly, the risk score as taught by Ananthanpillai can fairly be construed as a complexity score without resorting to inherency.  
Applicant’s remaining arguments are rendered moot in light of the foregoing arguments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                   

/JOHN P GO/Primary Examiner, Art Unit 3686